 1   ADAM A. LEWIS (BAR NO. 88736)
     ALewis@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522

 5   BRETT H. MILLER (Pro Hac Vice – pending)
     BrettMiller@mofo.com
 6   MARK ALEXANDER LIGHTNER (Pro Hac
     Vice – pending)
 7   MLightner@mofo.com
     MORRISON & FOERSTER LLP
 8   250 West 55th Street
     New York NY 10019-9601
 9   Telephone: 212.468.8000
     Facsimile: 212.468-7900
10
     Attorneys for Creditor
11   JP MORGAN CHASE, N.A.

12
                               UNITED STATES BANKRUPTCY COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16
     In re                                                  Case No. 20-30604
17
     PROFESSIONAL FINANCIAL                                 (Jointly Administered with
18   INVESTORS, INC., a California                          Case No. 20- 30579)
     corporation; PROFESSIONAL
19   INVESTORS SECURITY FUND, INC., a                       Chapter 11
     California corporation,
20                                                          JP MORGAN CHASE’S NOTICE OF
                            Debtor.                         APPEARANCE AND REQUEST FOR
21                                                          NOTICE

22                                                          Date:      NA
                                                            Time:      NA
23                                                          Place:     Hannah L. Blumenstiel
                                                                       Telephonic/Video
24                                                                     Appearances Only
                                                                       450 Golden Gate Avenue
25                                                                     16th Floor, Courtroom 19
                                                                       San Francisco, CA 94102
26

27           Secured creditor JP Morgan Chase, N.A. (“Chase”) hereby appears in the above-captioned

28   cases and requests that all notices, pleadings, and other papers required to be served pursuant to
     JP MORGAN CHASE’S REQUEST FOR NOTICE             1
      sf-4313506
 1   the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (including Rules 2002, 3015

 2   and 9007), the Local Bankruptcy Rules, an order of the Court, or otherwise, be addressed as

 3   follows:

 4            Adam A. Lewis, Esq.
              Morrison & Foerster LLP
 5            425 Market Street
              San Francisco, CA 94105-2482
 6
                        or
 7
              Alewis@mofo.com
 8            and
 9            Brett H. Miller, Esq.
              Mark Alexander Lightner, Esq.
10            Morrison & Foerster LLP
              250 West 55th Street
11            New York, NY 10019-9601
12            Or
13            BrettMiller@mofo.com
              MLightner@mofo.com
14
     Dated:         August 4, 2020               ADAM A. LEWIS
15                                               BRETT H. MILLER (Pro Hac Vice – pending)
                                                 MARK ALEXANDER LIGHTNER (Pro Hac
16                                               Vice – pending)

17                                               MORRISON & FOERSTER LLP

18

19                                               By: /s/ Adam A. Lewis
                                                       ADAM A. LEWIS
20
                                                        Attorneys for Creditor
21                                                      JP MORGAN CHASE, N.A.
22

23

24

25

26

27

28
     JP MORGAN CHASE’S REQUEST FOR NOTICE           2
      sf-4313506
